                  Case 4:21-cv-00801-HSG Document 27 Filed 03/31/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   Kimberly Negron, on behalf of herself           )
     and all others similarly situated,              )            4:21-cv-00801-HSG__
                                                         Case No: _____________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   Google LLC                                      )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Heidi M. Silton                        , an active member in good standing of the bar of
 9    Minnesota                     , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiff Kimberly Negron                    in the
                                                                 Pamela Markert
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    100 Washington Ave. S., Suite 2200                  595 Market Street, Suite 1350
      Minneapolis, MN 55401                               San Francisco, CA 94105
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (612) 339-6900                                      (415) 977-2228
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    hmsilton@locklaw.com                                pmarkert@cerallp.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 025759X      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/31/2021                                             Heidi M. Silton
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Heidi M. Silton                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated: 3/31/2021
28
                                                           UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 4:21-cv-00801-HSG Document 27 Filed 03/31/21 Page 2 of 2
